DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1 - 14  in the reply filed on 07/27/2022 is acknowledged. Claims 1 – 14 are currently pending.
Claim Objections
Regarding claim 1, this claim recites “a cooler disposed on the work solid slide and support supporting the tool module”, line 16 – 17 of claim1, it appears the word “solid” and “support” are typographical errors that should have been deleted from the claim. Appropriate correction is required.
Regarding claim 1, this claim further recites “…a plurality of temperature sensor disposed on the cooler…” in line 18 of the claim. It appears the word “sensor” should be typographically corrected to “sensors”. Appropriate correction is required.
Regarding claim 3, this claim recites “… wherein the cooler is disposed in the work solid slide, and the cooler is contact is in contact with the cooler work slide.”  The bold underlined phrases appear to be typographical errors. Appropriate correction is required.
Regarding claim 6, this claim recites “…set a standard set temperature value ….”  Which appears to have a typographical error to mean “a standard set temperature value”. Appropriate correction is required.

Claim Interpretation
Regarding the term “work slide”, The specification defines the working slide 11 as comprising: a horizontal knob 111 that drives the tool module 13 along the X axis direction and the Y axis, and a vertical knob 113 that drives the tool module 13 along the height direction, (parag. (0021). Thus, applicant is put on notice “work slide” is interpreted to mean: an actuator that drives the tool module three-dimensionally (x, y and z direction) or any equivalent structure thereof. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites “… to control the working state of the coolant according to the real-time temperature value …” and there is insufficient antecedent basis for the term “the working state of the coolant” in the claim rendering the claim indefinite. Appropriate correction is required. 
Regarding claim 2, this claim recites “…the temperature sensor disposed in the interior and the surface of the cooler respectively, …” and the term “the temperature sensor disposed in the interior and the surface of the cooler” lacks proper antecedent basis rendering the claim indefinite. Appropriate correction is required. 
 	Further, the term “…the temperature sensor disposed in the interior and the surface of the cooler …” makes it unclear if a single temperature sensor is disposed, simultaneously, in the interior and the surface rendering the claim indefinite. Appropriate correction is required. 
Regarding claim 3, this claim recites “… the cooler work slide.” and the term “the cooler work slide” lacks antecedence rendering the claim indefinite. Appropriate correction is required.
Regarding claim 4, this claim recites “…a fin which is arranged on the surface of the cooler” and it is not clear “a fin” refers to the same recited in independent claim 1 or another fin. This renders the claim indefinite.
Regarding claim 8, this claim recites “…the real-time temperature distribution of the cooler.”  And lacks antecedence as the independent claim 1 only recites “a real-time temperature value” rendering the claim indefinite. Appropriate correction is required. 
Regarding claim 9, this claim recites “…the tool fixed to the groove body of the cooler through bolts, and the groove body is housed in the fixed slot of the cooler.” and the term “the groove body of the cooler” lacks antecedence rendering the claim indefinite. Appropriate correction is required. 
Further, it is unclear which groove body (of the tool or cooler) is housed in the fixed slot. Rendering the claim indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 11 and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehnes et al. (US 2008/001 6992 A1), herein after called Ehnes, in view of Wu et al. (US 2004/0104207 A1), herein after called Wu, in further view of Patten (US 2010/0065536 A1) and herein after called Patten.
Regarding claim 1, Ehnes discloses a micromachining assembly for cutting a workpiece comprising: 
a work slide (an actuator (38) that controls movement of tool tip along with the tool post, (0030, FIG.1).
a tool module for workpieces to be processed (a cutting tool for processing workpiece 64, (0035, FIG.2)), the tool module comprising a carrier and a tool arranged on the carrier (the cutting tool comprising a carrier 60 and a tool tip 62 arranged on the carrier 60, (see FIG.2)) the carrier supporting and fixing the tool (the carrier 60 is supporting and fixing the tool tip 62, (0035, FIG.2)); 
a temperature control module (a temperature control unit (52), 0034, FIG.1), comprising: a cooler disposed on the work slid (comprises a cooling block 132 wherein cooling fluid circulating through aperture 137 , (0047,  FIG.6A and FIG.6B)) and support the tool module (block 132 supports the cutting tool, (see FIG. 6A and 6B)); a controller (a device for providing temperature control of a fluid, (0034)), and a coolant (cooling fluid (46), 0034)). wherein, the cooler is disposed adjacent to the tool module to receive heat transmitted from the tool module,(cooling block 132 is disposed adjacent to the cutting tool  wherein cooling fluid is transmitted through aperture 137 with inlet and outlet ports (131, 133 and 135) to absorb heat from the cutting tool , (0047, FIG.6B))and further comprises a plurality of through-holes, a fixed slot  and a fin disposed on the tool, the coolant circulates in the through-hole to dissipate heat, (main body 112 is provided with multiple apertures and holes, the cooler comprises ports 131, 133 and 135 and aperture 137 to circulate the cooling fluid to dissipate heat and can include any particular shape or configuration and the tool tip carrier 128 is secured to a flexible unit 118 composed of four sides 120, 122, 124 and 126 where in side 124 holds tool tip carrier 128, (0037,0045  0047, FIG. 6A and FIG.6B)), the tool module is fixed in the fixed slot, and the fin covers the tool (aperture 96 is provided for mounting the tool tip carrier 90 to the actuator wherein the tool tip is attached, (0040, FIG.4A) and  side 124 of the flexible unit 118 covers the tool tip, (see FIG. 6A and FIG.6B))
Ehnes does not disclose a laser module for heating the workpiece to be processed, which is disposed in the work slide and move with the work slide in three-dimensional direction; a plurality of temperature sensor disposed on the cooler; wherein the temperature sensors detect the real-time temperature value of the cooler, the controller receives the temperature value from the temperature sensor, and feedbacks control signals to control the working state of the coolant according to the real-time temperature value, and the coolant transmits the heat of the cooler to dissipate.
However, Wu teaches a laser assisted micromachining system (LAM) (0005) comprising a laser module comprising a laser source for heating the workpiece to be processed, which is disposed in the work slide (a laser head 4 providing a lase pulse for heating the workpiece disposed on a tool mount 3 (0019, FIG.2)).
The advantage of having such a laser module (laser head) attached to a micromachining tool that can apply heat to soften the workpiece in a localized manner is to improve the efficiency and precision of the micromachining system (0004, 0019).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the micromachining assembly for cutting a workpiece disclosed by Ehnes to include the laser module (laser head) that can apply heat to soften the workpiece in a localized manner in order to improve the efficiency and precision of the micromachining system.
 
Ehnes teaches the cooler is disposed on the work slide where the tool module is mounted (0047, FIG.6A and FIG.6B)).
Ehnes in view of Wu still does not teach a plurality of temperature sensor disposed on the cooler; wherein the temperature sensors detect the real-time temperature value of the cooler, the controller receives the temperature value from the temperature sensor, and feedbacks control signals to control the working state of the coolant according to the real-time temperature value, and the coolant transmits the heat of the cooler to dissipate.
However, Wu Further teaches a plurality of temperature sensor disposed on the cooler (thermocouples or infrared digital thermometer (5), which is mounted in the tool handle or on the tool mount to monitor the rising temperature of the tool during processing (0022, 0026)) ; wherein the temperature sensors detect the real-time temperature value of the cooler, the controller receives the temperature value from the temperature sensor (as a result, the on-line monitor of the temperature of the tool tip is made possible such that the data are transmitted to a system controller (6), (0022)), and feedbacks control signals to control the working state of the coolant according to the real-time temperature value, and the coolant transmits the heat of the cooler to dissipate (the controller capable of automatically adjusting the temperature to a specific allowable range by virtue of the transmitted data, laser pulse width, laser pulse frequency and laser pulse number, (0022)).
This enables to monitor the temperature the tool tip in real time and modify automatically by the controller the temperature of the tool to be in a specific allowable range (0026).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the temperature control module disclosed by Ehnes to include (add) the temperature sensor of Wu disposed on the tool mount (where the cooler of Ehnes is located) to detect the real-time temperature value of the cooler and adjust the temperature based on the detected value by the controller using the coolant to dissipate the heat of the cooler in order to keep the tool in a specific allowable range automatically.  
Ehnes in view of Wu is still silent about the laser module comprising, a laser transmission channel and an integrated lens for concentrating the laser beam to the surface of the workpiece, wherein the laser source generates laser beam, the laser transmission channel transfers the laser beam to the integrated lens.
However, Patten that teaches a laser assisted micromachining (0001), also teaches a laser source 2, a fiber optic cable 13 for transmitting the laser radiation from the source 2 to the machining tool 21 and a lens 22 for focusing the laser on to the machining tool 21 and workpiece 32, (0015, 0017, FIG. 1 and FG.3).
This arrangement of the laser source increases flexibility in transmitting the laser radiation from the source 2 to the machining tool 21 enabling to preform precise microscopic deformation on the workpiece (0006, 0017).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the laser source of Wu to have a laser transmission channel  to transfers the laser beam to the integrated lens and an integrated lens for concentrating the laser beam to the surface of the workpiece in order to increases flexibility in transmitting the laser radiation from the source 2 to the machining tool 21 enabling to preform precise microscopic deformation on the workpiece as taught in Patten.
Regarding claim 2, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 1, wherein the temperature sensor disposed in the interior and the surface of the cooler respectively (thermocouple or infrared digital thermometer (5), which is mounted in the tool handle or on the tool mount, Wu (0022)), and the temperature sensor detect the temperature distribution at different positions of the cooler in real-time (the thermocouples or infrared digital thermometer 5 mounted in the tool handle or on the tool mount, detect on-line the temperature of the tool tip such that the data are transmitted to a system controller 6,Wu (0022)). 
Regarding claim 3, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 1, wherein the cooler is disposed in the work solid, and is contact with the work slide (main body (112) is disposed on the tool holder 36 to supports the tool module and hence is in contact with the work slide, Ehnes (0044)). 
Regarding claim 4, Ehnes in view of Wu teaches the laser assisted micromachining system of claim 3, wherein the cooler further comprises a fin which is arranged on the surface of the cooler (the main body (112) where the cooling fluid is disposed has apertures arranged on the surface, Ehnes (0045)). 
Regarding claim 6, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 2, wherein set a standard temperature value saved in the controller (controller monitoring specific allowable temperature range (not in excess of 1470° C, Wu (0022)), when the temperature sensor senses the real-time temperature value of the cooler greater than the standard temperature value (the on-line monitor of the temperature of the tool tip is made possible such that the data are transmitted to a system controller (6), Wu (0022)), the controller feedback control signal improves the working efficiency of the coolant to accelerate the heat dissipation in order to reduce the real-time temperature (the temperature of heating the material by the pulse laser is monitored and modified so as to keep the temperature of the tooltip in a specific allowable range by virtue of the transmitted data and parameters as laser pulse width, laser pulse frequency, laser pulse number, Wu (0022)).
Regarding claim 7, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 1, wherein the coolant is a liquid coolant (the cooling fluid can be implemented with an oil product, for example a low viscosity oil, Ehnes (0034)).
Regarding claim 8, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 1, wherein the temperature control module further comprises a display terminal for displaying the real-time temperature distribution of the cooler (a display device (24) for outputting a visual display of information, Ehnes (0029)).
Regarding claim 9, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 3, wherein the tool comprises a metal matrix shank and a groove body, the tool fixed to the groove body of the cooler through bolts, and the groove body is housed in the fixed slot of the cooler (tool tip (100) includes sides (104), tapered and angled front surfaces(106), and a bottom surface (102) for securing it to surface (98) of tool tip carrier(90), Ehnes (0042)). 
Regarding claim 10, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 9, wherein the integrated lens for concentrating the laser beam to the surface of the workpiece is set near the top of the tool (the focusing lens 22 to the surface of the workpiece 32 is set near the top of the matching tool 21, Patten (0015, FIG.3)).
Regarding claim 11, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 10, wherein the laser source is optical fiber laser (the laser source is optical fiber laser, Patten (0017, FIG.1)).
Regarding claim 13, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 10, wherein the laser transmission channel runs through the cooler and extends to the fixed slot, one end of the laser transmission channel is connected with the integrated lens and is fixed to the tool (the  fiber optic cable 13 runs through the machining tool holder 11 and connected  to the machining tool wherein a focusing lens 22 is affixed on the top of the machining tool, Patten(0015, 0017, FIG.1 and FIG.3)).
Regarding claim 14, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 1, wherein the work slide further comprises a horizontal knob for driving the tool module and the integrated lens to move along the horizontal direction and a vertical knob for driving the tool module and the integrated lens to move along the vertical 14direction (the actuator 38 is capable of moving the tool tip 44 along with the tool post in all the x-direction, Y-direction and the Z-direction, Ehnes(0032)).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehnes in view of Wu in Further view of Patten modified by Yoji et al. (JP 2005014169 A) here in after called Yoji.
Regarding claim 5, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 1. But,
Ehnes in view of Wu is silent that, the controller adopts closed loop automatic control technology and feedback control through PID.
However, Yoji that an actuator controller for a machining apparatus (description, page 1), also teaches a closed-loop control system by a PID compensator 33 of a digital controller 30, (description, page 1).
It is well known in the art of control systems that closed loop automatic control technology that utilizes feedback control through PID enables to run a systemin a desired set value by correcting the differences of the real-time measured values with minimal delay and minimum overshoot from the desired set value.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the temperature controller taught by Ehnes in view of Wu in further view of Patten to adopt closed loop automatic control technology and feedback control through PID in order to run the laser assisted micromachining stem at a desired set temperature value by correcting the differences of the real-time temperature reading with minimal delay and minimum overshoot.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehnes in view of Wu in further view of Hwan et al. (KR 100773667 B1).
Regarding claim 12, Ehnes in view of Wu in further view of Patten teaches the laser assisted micromachining system of claim 10.
Ehnes in view of Wu in further view of Patten does not teaches that the system further comprises a CCD for detecting laser spot size of the laser beam.
However, Hwan that teaches a laser- assisted etching apparatus utilizing an optical fiber as a light delivery and micromachining tool (0001), also teaches the process of etching and the initial separation distance between the end of the optical fiber 330 and the surface of the workpiece 352 is observed by a charge coupled device (CCD) camera 390, Hwan (Description, page10)). 
This enables to be aware of the precise position of the optical fiber 330 with respect to the laser output to be processed and maintain safe separation distance to the workpiece 352 surface preventing the ends of the optical fiber 330 from damage by the sudden movements generated during processing or a high temperature laser beam that can potentially melt the ends of the optical fiber 330.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the laser assisted micromachining system taught by Ehnes in view of Wu in further view of Patten to include a CCD for detecting laser spot size of the laser beam in order to preventing the ends of the optical fiber 330 from damage by the sudden movements generated during processing or a high temperature laser beam that can potentially melt the ends of the optical fiber 330.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761